AO 245B (Rev. 02/(}8)'20[9) .llegment'in a Criminal Petty Case (Modif'led) 1 ' Page l of 1

U__NITED sTATEs D_IsT.RIcT COURT
` SOUTHER_N DISTRIC-T OF CALIFORNIA '

United States of America ' ' JUDGMENT_ IN A CRIMINAL CASE

V. ' (For`()ffenscs Cor_nmitted On or Aftcr November l, 1987)
Fidel Santa Crua De La-O _ 19CR0521.'RNB

Aka: Fidcl Santa Cruz-Delao ' ..
Alana McMarns

D`e_)‘izndant '.s Att`c`)mey

 

. ' REGISTRATIONNO. 53593018
7 THE'DEFENDA'NT:

 

pleaded guilty to count(s)-_l of the Superseding lnforrnation '
l:l Was found guilty to count(S) `

 

` after a plea of not guilty '
Accordingly, the defendant 1s adjudged guilty of such count(s), which involve the following offense(s):-

 

 

Title & Section 1 ` Natul'e of Offense _ ' _ Count-Number§s}
8:1325 ` ILLEGAL ENTRY (Misdemeanor) _ ` _ 1 ' l. '
' E The defendant-has heen'found not guilty on counttsj _ .
cooni(o) 1 ortho lodiot'moo_t _ - dismissed on too motion ortho Uoitod stores `
IlV[PRISONMENT

'I`he defendant 1s hereby committed to the custody of the United States Bureau of Prisons to be_
imprisoned for a term of:

 

E TIME sERV_E_D _ _ ' '_ 1313 "i ` '_ months

|X| Assessment: $10 REMlTTED H Fine: WAIVED ' -

l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents m

the defendant’ s possession at the time of arrest upon their deportation or removal. -

|:| Co_urt recommends defendantbe deported/removed With relative, - - charged in case

 

IT IS ORDE_RED that the defendant shall notify the Unit_ed States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until ali flnes, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restituti_,on the defendant shall notify the court and 7
United States Attorney of any material change 1n the defendant's economic circumstances

Monday, April 01 , 2019
Date. of Irnpositio_n of Sentence

EE;LEB _ _ Hc' dRABL’E Ro'BERTN.BLoCK
' ' Uo ITED sTATEs MAGISTRATE JUDGE

 

 

 

' Received

 

APR 01 2019

> cLEa:< 1_1.1-.111::"'11-'111;TcouRT ' ` ' - `- _
Cl€rk 5 Offlce COPY §$uTHERs Dlsriuc'r 01= cAi.n=oRNz/i ` ` _ igCROSzl RNB

DEPUTY

 

 

 

 

 

